 1   D. Victoria Baranetsky (Cal. Bar No. 311892)
     THE CENTER FOR INVESTIGATIVE
 2   REPORTING
     1400 65th St., Suite 200
 3
     Emeryville, CA 94608
 4   vbaranetsky@revealnews.org
     Telephone: (510) 982-2890
 5

 6   Attorney for Plaintiff

 7
                                UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
 9
10   THE CENTER FOR INVESTIGATIVE                   Case No. 19-CV-05603-SK
     REPORTING,
11                                                  DECLARATION OF PROFESSOR
                                 Plaintiff,         SHARON K. SANDEEN IN SUPPORT OF
12                                                  OPPOSITION TO DEFENDANT’S
13                                                  MOTION FOR SUMMARY JUDGMENT
            v.                                      AND CROSS MOTION FOR SUMMARY
14                                                  JUDGMENT
     U.S. DEPARTMENT OF LABOR,
15
                                 Defendant.
16

17

18

19

20

21

22

23

24

25

26
27

28
 1   I, SHARON K. SANDEEN, declare:

 2          1.     I, Sharon K. Sandeen, have personal knowledge of the matters stated in this

 3   declaration and have no personal or pecuniary interest in the outcome of this case. If called

 4   upon to do so, I am competent to testify to all matters set forth herein.

 5          2.     I am a Professor of Law and the Director of the IP Institute at Mitchell

 6   Hamline School of Law in St. Paul, Minnesota where my teaching and scholarship focuses

 7   on intellectual property and information law, with an emphasis on trade secret law. I have

 8   degrees from the University of California Berkeley (BA), the University of the Pacific,

 9   McGeorge School of Law (JD), and U.C. Berkeley School of Law (LLM).
10          3.     From 1985 until 2002, I practiced law in Sacramento, California as a business

11   litigator. In the early 1990s, I served on the Executive Committee of the Intellectual

12   Property Section of the State Bar of California and was invited to contribute to a

13   comprehensive update of the Continuing Education of the Bar’s (CEB’s) publication on

14   trade secret law. In recognition of my professional accomplishments, I was elected to

15   membership in the American Law Institute and am as life-member of the American Bar

16   Foundation. I was also awarded the Fulbright-Hanken Distinguished Chair in Business and

17   Economics for 2019-20.

18          4.     Since becoming a law professor, I have written scores of books, book

19   chapters, and law review articles on intellectual property, information, and trade secret law

20   topics, including the first casebook on trade secret law, Cases and Materials on Trade

21   Secret Law.

22          5.     In 2008 and 2009, I collected hundreds of pages of source documents from

23   both the American Bar Association and the National Conference of Commissioners of

24   Uniform State Laws (NCCUSL; now known as the Uniform Law Commission (ULC)) so I

25   could write a detailed and comprehensive history of trade secret law, including the impetus

26   behind the adoption of and wording of the Uniform Trade Secrets Act (UTSA). I have also
27   conducted extensive research into the history of the Restatement (First) of Torts provisions

28   on trade secret law (Sections 757-759), including an examination of source documents in
                                                       --                                            1
                                            SANDEEN DECL. IN SUPP. OF
                                            OPP. & CROSS MOT. SUMM. J
 1   the archives of the American Law Institute.

 2           6.    In this “Information Age,” many companies, particularly those that collect

 3   massive amounts of data from customers, are quick to assert ownership of the data and

 4   information they collect and create, often claiming property rights therein. But the laws of

 5   the United States are limited in the protection they afford to information and data.

 6   Moreover, when information is protected by U.S. law, it is only protected to the extent

 7   provided by applicable law; protection that is usually limited, both substantively and

 8   procedurally, by the public interest. An obvious example of this is provided in the Federal

 9   Rules of Civil Procedure which require federal courts to weigh the relevance of
10   information against assertions of privacy and secrecy. Significantly, that body of law

11   requires a showing of some detriment to the subject of the information before the discovery

12   or use of the information will be denied or a Protective Order issued.

13           7.    As a practical matter, except where information is relevant in litigation, must

14   be shared to obtain value, or is required to be disclosed for regulatory purposes,

15   information can always be kept secret through self-help measures. But information is not

16   protected by the law unless a statute or common law principle says it is, and a common

17   feature of U.S. information law is to require proof of actual or threatened harm before any

18   remedy for the misappropriation of information will be allowed. Thus, information that is

19   “secret” or “confidential” in the minds of information owners/holders is not co-extensive

20   with the scope of information that is protected by law. Rather, protectable information has

21   a legal definition that is often inconsistent with common dictionary or business definitions.

22           8.    Based on my academic research, legal protection for information is limited

23   based on the human, commercial, and public need for information and knowledge. In

24   general, information diffusion promotes the important value of free competition by

25   allowing public information to be reused, including as the basis for follow-on invention and

26   creativity.
27           9.    The United States’ default rule of information diffusion can be seen in

28   numerous legal principles which, collectively, demonstrate the value and importance of
                                                      --                                             2
                                           SANDEEN DECL. IN SUPP. OF
                                           OPP. & CROSS MOT. SUMM. J
 1   information in everyday life. This includes, for instance: (1) the IP Clause of the US

 2   Constitution and the limited scope of IP laws adopted pursuant to its authority including,

 3   for instance, the fair use limitation on the scope of copyright protection; (2) the First

 4   Amendment to the US Constitution and related jurisprudence that promotes access to

 5   information; (3) numerous case decisions that recognize the public’s right to information

 6   once it is publicly disclosed or simply “blurted out”; and (4) FOIA, which is the focus of

 7   the subject litigation.

 8           10. U.S. patent law protects information to a degree by prohibiting certain uses of

 9   information about inventions that is disclosed in an issued patent. Copyright law only
10   provides protection for information to the extent that it constitutes “an original work of

11   authorship fixed in tangible form.” Facts and ideas, once disclosed in a publicly distributed

12   work of authorship, are not protected by copyright law. Thus, unless the limited protection

13   for information provided by patent and copyright law applies, the principal means for

14   protecting information in the United States is through contract and trade secret law, but

15   both means of protection also have limits.

16           11. The principal limitation of contract law is the rule of privity, while trade secret

17   law only provides protection for a defined sub-set of “secret” information. There is no law

18   or legal principle in the U.S. that provides a private cause of action to protect a “broad

19   category of documents” that individuals and businesses themselves classify as “confidential

20   information.” Neither contract law nor trade secret law can be utilized to protect

21   information that is already available to the public (i.e., generally known of readily

22   ascertainable as defined below) and, for this reason, contractual obligations cannot create a

23   trade secret; they can only obligate someone to protect the secrecy of information that

24   otherwise meets the definition of a trade secret.

25           12. Consistent with principles of information diffusion, information that has been

26   disclosed to the public, even if it was once protected by law, loses its protection unless
27   principles of patent or copyright law apply to protect it. As Justice Brandeis famously

28   stated: “The general rule of law is, that the noblest of human productions--knowledge,
                                                         --                                            3
                                            SANDEEN DECL. IN SUPP. OF
                                            OPP. & CROSS MOT. SUMM. J
 1   truths ascertained, conceptions, and ideas--become, after voluntary communication to

 2   others, free as the air to common use." Int'l News Serv. v. Associated Press, 248 U.S. 215,

 3   250 (1918) (Brandeis, J., dissenting).

 4          13. A “disclosure” that waives applicable information protection can occur in the

 5   following ways: (a) a voluntary disclosure of the information by the information owner,

 6   including by sharing the information with others (including the government) without an

 7   obligation of confidentiality first being established; (b) an inadvertent disclosure of the

 8   information by the information owner, for instance, by failing to engage in reasonable

 9   efforts to maintain its secrecy; (c) when the information is reversed engineered or
10   independently discovered or developed by another and subsequently disclosed; and (d)

11   when information is misappropriated by another and subsequently disclosed.

12          14. The meaning of “public disclosure” under U.S. law is broader than the

13   commonly understood definition (or a dictionary definition) because it does not require

14   widespread dissemination to the public at large. Rather, under the definition of protectable

15   information that existed at the time FOIA was adopted in 1966, information is not

16   protectable if it is “generally known” or “readily ascertainable.”

17          15. Some types of information, like information collected from customers or

18   gleaned from publicly available records, while maintained by a company “in confidence,”

19   is not deemed “secret” or “confidential” for legal purposes because it is readily

20   ascertainable from like sources. This is why, for instance, many customer lists and other

21   types of factual reports often do not qualify for protection; Typically, they reflect

22   information that: (a) is in the possession of others (e.g., customers) and therefore not secret

23   or confidential; or (b) could be readily ascertained.

24          16. Consistent with the public’s interest in information diffusion, FOIA states that

25   government transparency and information sharing concerning government activities are the

26   rule and that the exemptions specified in FOIA are the exceptions. 5 U.S.C. §§ 552(a)-(b).
27   Thus, it is in the context of the strong U.S. public policy that favors information diffusion

28   that the meaning of “trade secrets and commercial or financial information” in Exemption
                                                         --                                            4
                                              SANDEEN DECL. IN SUPP. OF
                                              OPP. & CROSS MOT. SUMM. J
 1   4, 5 U.S.C. § 552(b)(4), must be understood and narrowly construed.

 2          17. While seemingly a limitation on the scope of government transparency

 3   required by FOIA, the legislative history of Exemption 4 reveals that it was actually

 4   intended to have the effect of restricting the then-existing ability and discretion of

 5   governmental agencies to promise confidentiality and refuse to disclose information that

 6   they deemed “confidential.” Now, FOIA sets the limit on which government-held

 7   information can be withheld from disclosure unless some other law adopted by Congress

 8   further prohibits (or allows) disclosure.

 9          18. Hearings regarding FOIA held in May of 1965 are replete with testimony of
10   representatives of governmental entities expressing concern about how FOIA would

11   require them to disclose information that had previously been withheld from public

12   disclosure, including that of the Interstate Commerce Commission that expressed concerns

13   that the disclosure of accident reports required to be filed by railroad companies might lead

14   to more personal injury claims. Administrative Procedures Act: Hearings before the S.

15   Subcomm. on Administrative Practice and Procedure of the S. Comm. on the Judiciary,

16   89th Cong. (1965).

17          19. FOIA does not prohibit Congress or federal government agencies from

18   deciding as a matter of policy (reflected in a statute or regulation) that information that

19   might otherwise be exempt from disclosure under FOIA should be disclosed. Often

20   regulated companies are required to waive whatever secrecy or confidentiality might exist

21   in information they are required to submit as a cost of doing business. U.S. patent law is

22   just one example. Indeed, such a policy is consistent with the government transparency

23   goals of FOIA.

24          20. Federal government agencies have at least two other reasons why they often

25   require the disclosure by regulated companies of information that the companies deem

26   “confidential.” First, there is a need to limit the sorts of information that can subject federal
27   government employees to criminal prosecution under the federal Trade Secrets Act. 18

28   U.S.C. § 1905. This is particularly true where the information that a company labels as
                                                        --                                               5
                                            SANDEEN DECL. IN SUPP. OF
                                            OPP. & CROSS MOT. SUMM. J
 1   “confidential” does not meet any legal definition of protected information because of the

 2   due process concerns that a lack of adequate notice raises. Second, federal government

 3   agencies have an interest in preventing the creation of “investment-backed expectations of

 4   confidentiality,” lest they subject the federal government to a claim under the Takings

 5   Clause of the U.S. Constitution. See Ruckelshaus v. Monsanto Co., 467 U.S. 986 (1984).

 6          21.      Exemption 4 of FOIA, whether considered as of 2020 or when FOIA was

 7   adopted in 1966, clearly directs that not all confidential information, or even all

 8   confidential business information, is exempt from disclosure under FOIA. Instead, only

 9   information that is either a “trade secret” or is “commercial or financial information
10   obtained from a person that is privileged or confidential” is exempt. But FOIA does not

11   define what is meant by the terms “trade secret,” “commercial,” “financial information,”

12   “privileged” or “confidential,” leaving it up to federal courts to provide meaning as guided

13   by federal principles of statutory interpretation and interstitial lawmaking.

14          22. In 1966 and under current law, including the Defend Trade Secrets Act of

15   2016, the definition of a trade secret is clear. There are three requirements. First, the

16   information must be secret because it is not generally known of readily ascertainable.

17   Second, the information must have “independent economic value” to others because of its

18   secrecy. Third, the information must have been the subject of reasonable efforts to maintain

19   its secrecy; Doing nothing, even if the information remains factually secret, is not enough.

20          23. While the DTSA’s definition of a trade secret (and the Uniform Trade Secrets

21   Act (“UTSA”) definition upon which it is based) was not in effect in 1966 when FOIA was

22   adopted, such definition is largely consistent with the then existing common law definition

23   of a trade secret as set forth in the Restatement of (First) of Torts, section 757-59. The

24   principal differences are: (1) the six-factor test of the Restatement has been replaced with

25   three specific requirements which incorporate all of the Restatement factors except for what

26   I call the “sweat-of-the-brow factor;” (2) prior to the UTSA, trade secret law required that
27   the subject information be continuously used in one’s business; and (3) the limited

28   protection specified in section 759 for information not meeting the definition of a trade
                                                       --                                           6
                                            SANDEEN DECL. IN SUPP. OF
                                            OPP. & CROSS MOT. SUMM. J
 1   secret (typically, confidential business information that is ephemeral and not “in continuous

 2   use”) was eliminated.

 3          24. Whether applying the UTSA, DTSA, or Restatement definitions of a trade

 4   secret, to be a trade secret information must give its owner/possessor a competitive

 5   advantage over others that is related to its secrecy. See Rest. (First) of Torts, § 757, cmt. b.

 6   This is due, in large part, to the harm requirement of tort law; The use of trade secrets or

 7   confidential business information in one’s business or its independent economic value is

 8   evidence of the required cognizable harm.

 9          25. Consistent with the concept that not all confidential information qualifies for
10   trade secret protection, the inherent or internal value of information to its owner/possessor

11   is irrelevant for trade secret purposes. Instead, the critical question is whether others can

12   obtain a competitive benefit from the putative trade secrets. In other words, a causal link is

13   needed between the competitive advantage that the business owner gains from the fact that

14   the subject information is confidential (as defined by trade secret law) and the defendant’s

15   threatened or actual use of the alleged secrets.

16          26. While trade secret law is not FOIA law, it should inform the test for what

17   qualifies as “confidential business information” under Exemption 4 of FOIA.

18          27. Given the definition of a trade secret, even in 1966, one should wonder why

19   Congress chose to add the language “commercial or financial information that is privileged

20   or confidential” to FOIA Exemption 4. I believe it is because, in 1966, many people (and

21   cases) used the “trade secret” moniker to connote confidential technical and scientific

22   information and the label “confidential” to refer to other types of information that were

23   kept secret. Also, as previously noted, the common law definition of a trade secret required

24   the information to be “in continuous use,” which excluded a lot of confidential business

25   information from trade secret protection, and Congress wanted FOIA to exempt a broader

26   set of confidential information. Over time, and consistent with the drafting history of the
27   UTSA, which repeatedly noted the need for one “unitary” definition of protectable

28   information, the definition of trade secrets as secret technical and scientific information and
                                                        --                                              7
                                            SANDEEN DECL. IN SUPP. OF
                                            OPP. & CROSS MOT. SUMM. J
 1   the definition of other confidential business information were merged into the UTSA’s

 2   definition of a trade secret.

 3           28. The desire for a single, unitary definition of protectable “secret or

 4   confidential” information is why Section 7 of the UTSA was included to expressly

 5   preclude all other tort claims for the misappropriation of competitively significant

 6   information. Thus, under the UTSA (and now the DTSA), secret and confidential

 7   information is not protected under U.S. law unless it: (1) is a trade secret; (2) is non-public

 8   information that must be kept confidential pursuant to an enforceable contract; or (3) is the

 9   subject of what FOIA denotes as a “privilege,” but that I call an obligation of
10   confidentiality imposed by law.

11           29. Prior to the adoption of the UTSA, the Restatement (First) of Torts recognized

12   limited protection for information not meeting the definition of a trade secret which, in

13   FOIA Exemption 4 parlance, might include “confidential commercial or financial

14   information” that does not qualify for trade secret protection. See Restatement (First) of

15   Torts, Section 759. However, the available protection only applied in cases where the

16   information owner could prove that the information was “acquired by improper means” by

17   another “for the purpose of advancing a rival business interest.” Additionally, sections 757-

18   59 of the Restatement (First) of Torts required the information to be secret or confidential

19   and relate to the information owner’s business.

20            30. Information was not a trade secret or confidential at common law if it was

21   disclosed by the holder (or purported owner) of the information to others (including

22   governmental agencies) voluntarily or inadvertently before an enforceable obligation of

23   confidentiality was established. In other words, the status of information as factually

24   “secret” or “confidential” does not equate with the legal meaning of secrecy and

25   confidentiality, and this was true in 1966 when FOIA was adopted. This principle is shown

26   most clearly by the trade secret requirement that information must be the subject of
27   reasonable efforts to maintain its secrecy, even if it is otherwise secret. Without such a

28   requirement, and the related need for an obligation of confidentiality, the recipient of
                                                       --                                              8
                                           SANDEEN DECL. IN SUPP. OF
                                           OPP. & CROSS MOT. SUMM. J
 1   information would not know of the possible legal obligations that attach to the information,

 2   including possible criminal sanctions.

 3           31. In the context of information submitted to the government, particularly as part

 4   of a regulatory scheme, often no duty of confidentiality applies to the information for three

 5   reasons: (1) the subject information does not meet the definition of information that is

 6   exempt from disclosure under FOIA; (2) the governmental entity made no promise of

 7   confidentiality with respect to such information, often because the public policy of

 8   government transparency or information disclosure—see, e.g., U.S. patent law—was

 9   deemed more important than any private interest in confidentiality, but also because to do
10   so might create an “investment-backed expectation” of confidentiality that could be the

11   basis of a claim under the Takings Clause of the U.S. Constitution; and (3) even in

12   situations where governmental agencies can and do make a promise of confidentiality

13   consistent with FOIA, the subject regulation often defines the information that is subject to

14   a confidentiality obligation and requires the submitter to mark (or label) the information

15   with an appropriate legend so that the purported trade secret or confidential information can

16   be distinguished from other submitted information. See, e.g., OSHA rules requiring proper

17   markings, 29 C.F.R. § 70.26.

18               I declare under penalty of perjury of the laws of the State of California that the

19   foregoing is true and correct to the best of my knowledge and belief.

20

21                  Executed April 23, 2020 in Saint Paul, MN.

22
                                                           /s/ _Sharon K. Sandeen
23                                                         Professor Sharon K. Sandeen
24

25

26
27

28
                                                      --                                             9
                                           SANDEEN DECL. IN SUPP. OF
                                           OPP. & CROSS MOT. SUMM. J
